              Case 19-16976-AJC       Doc 6   Filed 05/28/19    Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov

In re:                                                 Chapter 11

AMERICA-CV STATION GROUP, INC.,                        Case No. 19-16355-BKC-AJC

            Debtor.
______________________________/

In re:                                                 Chapter 11

CARIBEVISION HOLDINGS, INC.,                           Case No. 19-16359-BKC-AJC

            Debtor.
______________________________/

In re:                                                 Chapter 11

AMERICA-CV NETWORK, LLC,                               Case No. 19-16976-BKC-AJC

            Debtor.
______________________________/

In re:                                                 Chapter 11

CARIBEVISION TV NETWORK, LLC,                          Case No. 19-16977-BKC-AJC

            Debtor.
______________________________/


                     EX-PARTE MOTION BY CHAPTER 11
                DEBTORS FOR JOINT ADMINISTRATION OF CASES

         AMERICA-CV STATION GROUP, INC., CARIBEVISION HOLDINGS, INC.,

AMERICA-CV NETWORK, LLC and CARIBEVISION TV NETWORK, LLC (collectively,

the “Debtors”), by and through counsel, and pursuant to Fed. R. Bankr. P. 1015(b) and Local

Rule 1015-1(B), hereby file this Ex-Parte Motion By Chapter 11 Debtors for Joint
                Case 19-16976-AJC        Doc 6       Filed 05/28/19   Page 2 of 4



Administration of Cases (the “Motion”).        In further support of this Motion, the Debtors

respectfully represent as follows:

                              Jurisdiction and Background

        1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this

proceeding is proper in this district and before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        2.     On May 14, 2019, AMERICA-CV STATION GROUP, INC., CARIBEVISION

HOLDINGS, INC. and on May 28, 2019, AMERICA-CV NETWORK, LLC and

CARIBEVISION TV NETWORK, LLC (respectively and collectively, the “Petition Date”),

each filed a voluntary petition in this Court for relief under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”). Since that time, the Debtors have operated as debtors-in-

possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

        3.     CARIBEVISION HOLDINGS, INC. is the parent company for AMERICA-CV

STATION GROUP, INC. CARIBEVISION TV NETWORK, LLC is the parent company of

AMERICA CV NETWORK, LLC. Parent companies CARIBEVISION HOLDINGS, INC. and

CARIBEVISION TV NETWORK, LLC have common ownership of Vasallo TV Group, LLC

(16.6% of Caribevision Holdings, Inc. and 16.6% of Caribevision TV Network, LLC) and

Pegaso Television Corp. (10.5% of Caribevision Holdings, Inc. and 83.4% of Caribevision TV

Network, LLC). As such, the Debtors are “affiliates” as that term is defined in Section 101(2) of

the Bankruptcy Code and as used in Bankruptcy Rule 1015(b).

        4.     The Debtors have interrelated liabilities, management, contractual arrangements

and operations, including but not limited to operating from the same corporate headquarters at




                                                 2
                Case 19-16976-AJC         Doc 6       Filed 05/28/19   Page 3 of 4



13001 NW 107th Ave., Hialeah Gardens, FL 33018.

         5.    Given the affiliation of the Debtors and, more significantly, the common interests

of the Debtors with respect to the reorganization of the Debtors’ estates, joint administration of

these Chapter 11 cases before Judge A. Jay Cristol under the case In re America-CV Station

Group, Inc. Case No.: 19-16355-BKC-AJC (the “Lead Case”) shall, among other things: (i)

preserve judicial resources and consistency of rulings that may impact on the Debtors and

creditors of the estates; and (ii) avoid duplicity of pleadings, motions and other court papers filed

during the proceedings.

         6.    The proposed caption for the jointly administered cases is

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

In re:
                                                       Chapter 11

AMERICA-CV STATION GROUP, INC,                                Case No. 19-16355-BKC-AJC
CARIBEVISION HOLDINGS, INC.,                                  Case No. 19-16359-BKC-AJC
AMERICA-CV NETWORK, LLC,                                      Case No. 19-16976-BKC-AJC
CARIBEVISION TV NETWORK, LLC,                                 Case No. 19-16977-BKC-AJC

               Debtors.                                       (Jointly Administered Under Case
                                                              No. 19-16355-BKC-AJC)
____________________________________/

         7.    Moreover, joint administration of the Debtors’ Chapter 11 cases will protect both

the Debtors and creditors against any conflict of interest between the estates.

         8.    For these reasons, the Debtors respectfully request that the Bankruptcy Court

enter an order pursuant to Bankruptcy Rule 1015 for joint administration of these cases before

Judge A. Jay Cristol under the Lead Case.




                                                  3
               Case 19-16976-AJC         Doc 6       Filed 05/28/19   Page 4 of 4



       9.      A proposed Order granting this Motion is attached hereto and has been uploaded

to the Court in each of the Debtors’ cases via CM/ECF.

       WHEREFORE, the Chapter 11 Debtors, AMERICA-CV STATION GROUP, INC.,

CARIBEVISION HOLDINGS, INC., AMERICA-CV NETWORK, LLC and CARIBEVISION

TV NETWORK, LLC, respectfully request that the Court enter an Order (i) directing the joint

administration of the Debtors’ estates under the Lead Case in accordance with the Local Rules of

the U.S. Bankruptcy Court for the Southern District of District of Florida; and (ii) granting such

other and further relief as the Court deems appropriate.

       Dated: May 28, 2019.

                                             Respectfully Submitted,

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Proposed Attorneys for Debtors-in-Possession
                                             100 SE 2nd Street, 44th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 349-2300
                                             Facsimile : (305) 349-2310

                                             By:      /s/ Heather L. Harmon
                                                      Paul J. Battista, Esq.
                                                      Florida Bar No. 884162
                                                      pbattista@gjb-law.com
                                                      Heather L. Harmon, Esq.
                                                      Fla. Bar No. 013192
                                                      hharmon@gjb-law.com




                                                 4
